DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Jehanne Sitton.

Status of Claims
Currently, claims 1, 7, and 14 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are newly applied, as necessitated by amendment.  An attempt was made to contact applicant’s representative to discuss the rejections and objections set forth below, however no response was received to the message left by the examiner.  Accordingly, the following office action is set forth herein.  Allowable claim language is provided at the end of the office action.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Objections
Claims 1 and 14 are objected to because the language used is not succinct.  It is suggested that the claims be amended as set forth below.  

Claim Rejections - 35 USC § 112
Claims 1, 7, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended such that the change in tense, from present (determining whether …) to past (was determined…) is confusing as the actual steps required by the claim are unclear.  It is not clear if the claim intends for the determining steps in (a)-(c) be active steps or refer to steps that occurred in the past.  It is suggested the claim be amended as set forth below, to overcome this rejection.
The recitation of “the mutations” in step (d)(i) of claim 7 and in claim 14 appears to lack sufficient antecedent basis as it is not clear if this refers to a single mutation in a gene, or if a single gene can comprise more than one mutation.  

Allowable Subject Matter
The following claims would be allowable:

Claim 1 (Currently Amended) A method of treating a patient suffering from breast cancer comprising:
(a) determining, in a sample which is representative of the cancer and was previously isolated from the patient, whether the patient’s sample comprises
(i) a mutation selected from E17K, L52R, C77F, or Q79K in the patient’s AKT1, AKT2, and/or AKT3 genes,
(ii) a wildtype or mutant MAP3K1 gene, and
(iii) a wildtype or mutant MAP2K4 gene; 
	(b) detecting in the patient’s sample a mutation selected from E17K, L52R, C77F, or Q79K in the patient’s AKT1, AKT2, and/or AKT3 genes; a wildtype MAP3K1 gene; and a wildtype MAP2K4 gene; and
	(c) administering to the patient an effective amount of 4-amino-N-[(1S)-1-(4-chlrophenyl)-3-hydroxy-propyl]-1-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)piperidine-4-carboxamide.  

Claim 14 (Currently Amended) A method of treating breast cancer in a patient whose cancer cell gene status comprises (i) a mutation selected from E17K, L52R, C77F, or Q79K in the patient’s AKT1, AKT2, and/or AKT3 gene, (ii) a wild type MAP3K1 gene, and (iii) a wild type MAP2K4 gene, the method comprising administering to the patient an effective amount of 4-amino-N-[(1S)-1-(4-chlrophenyl)-3-hydroxy-propyl]-1-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)piperidine-4-carboxamide.  


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634